Citation Nr: 0605374	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for a 
left knee disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Friend


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 


INTRODUCTION

The veteran served in on active duty from June 1959 to June 
1962.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 Department of Veterans Affairs (VA) 
Regional Office (RO) denial of the veteran's request to 
reopen the claim for service connection for a left knee 
disability. 

In October 2005, the veteran testified at a personal hearing, 
with the undersigned presiding.  A copy of the transcript of 
the hearing has been associated with the veteran's claims 
file.  


FINDINGS OF FACT

1.  In a December 2000 decision, the Board found new and 
material evidence had not been submitted in order to reopen a 
claim for entitlement to service connection for a left knee 
disability, and that decision became final in the absence of 
an appeal.

2.  Evidence received subsequent to the December 2000 Board 
decision is cumulative and redundant, and does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

1.  The December 2000 decision in which the Board found new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a left knee 
disability is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).

2.  New and material evidence not having been submitted, the 
claim for service connection for a left knee disability is 
not reopened.  38 U.S.C. § 5108 (2003); 38 C.F.R. § 3.156 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, August 2002 and May 2005, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for new and material 
evidence as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, and a May 2004 Statement of the Case (SOC), 
as well as a May 2005 Supplemental Statement of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the May 2004 SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and hearing testimony.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 


Factual Background

The veteran initially claimed entitlement to service 
connection for a left knee disability in July 1982.  In 
conjunction with the claim, the veteran indicated that he was 
assigned to an artillery battery, during which time a 
hydraulic system exploded and injured his knee.  He stated 
that he had pieces of steel in his knee for 22 years.  

The veteran's service medical records reveal that in 
September 1961 he sustained 
an injury to his left knee with a 1/2 inch laceration on the 
medial aspect of his knee.  An X-ray study performed at that 
time revealed no significant abnormality.  The veteran's 
April 1962 separation examination indicated that his lower 
extremities were normal.  

A VA examination was performed in August 1982 in conjunction 
with his original claim.  An X-ray at that time revealed two 
metallic looking foreign bodies over the tibial condylar and 
the other in the soft tissues medially.  No secondary bone 
changes were noted.  The diagnosis rendered was residuals of 
a left knee injury.  
The RO denied the claim in a September 1982 decision. 

The veteran again claimed entitlement to service connection 
for a left knee disability in January 1984.  The veteran 
submitted a December 1983 statement from Dr. T. Marberry, who 
indicated that he saw the veteran for evaluation of his left 
knee and left ankle.  A history of a crush injury to the left 
foot was noted, as well as surgical intervention for internal 
fixation of the ligament of the left knee, apparently 
performed by Dr. Jerry Sisler.  Dr. Marberry indicated that 
the veteran's knee surgery apparently required internal 
fixation using staples or pins used for the fixation of the 
ligaments.  Dr. Marberry reported than an X-ray revealed that 
one of the pins was completely loose from the bone and was in 
the soft tissue.  

In conjunction with this claim the veteran testified at a 
hearing in the RO in March 1984.  During the hearing the 
veteran reported that he suffered from an in service injury, 
and specifically clarified that he never had surgery on his 
knee.  Rather, Dr. Sisler originally discovered the foreign 
bodies in 1982.  A July 1982 progress note from Dr. Sisler, 
received in March 1984, revealed that he saw the veteran for 
a left knee disability and an X-ray study revealed two 
foreign metallic bodies in his knee.  

By way of a March 1984 decision, the RO found that the above 
evidence did not establish service connection for the 
residuals of a left knee injury.  

The veteran again filed claims for entitlement to service 
connection for a left knee disability, which were denied in 
October 1990 and August 1991.  The veteran appealed the 
latter denial.  In an April 1992 decision, the Board found 
that new and material evidence had been submitted and 
reopened the claim.  The newly submitted evidence included 
treatment notes from February 1978 to August 1982 from Dr. 
Sisler, revealing treatment for a left knee disability and 
surgeries of his feet, bilaterally.  A VA examination was 
also performed in April 1991.  An X-ray study revealed two 
metallic densities at the proximal lower leg.  No diagnosis 
was noted.  Upon consideration of all of the evidence of 
record, the Board denied the claim for service connection for 
the left knee on the merits.

Subsequently, the veteran filed claims to reopen the prior 
denial on multiple occasions, culminating in denials by the 
RO in January 1993, February 1994, July 1997, and April 1999.  
The veteran appealed the latter denial to the Board.  At the 
time of the Board's December 2000 decision, the evidence 
added to the record in support of the various claims included 
an April 1992 letter from Dr. Marberry which indicated that 
the veteran had never been a patient in his office and the 
veteran's wife was his patient from October 1983 to August 
1984.  Also submitted was an April 1993 letter from Dr. 
Sisler revealing that he treated the veteran for heel 
fractures, and that in 1982 the veteran complained of left 
knee pain.  He stated that an X-ray at that time revealed two 
metallic foreign bodies in the region of the left knee.  Dr. 
Sisler reported that he did not treat the left knee problem 
and never performed surgery on the veteran's left knee.  

Also added to the record was a September 1995 report from Dr. 
J. Martin, who noted the veteran's reported history of the 
pump blowing up and forcing foreign bodies in the veteran's 
left knee.  Similarly, a report from Dr. R. Hendricks noted 
the veteran reporting a history of injury to the left knee 
while in service with shrapnel in the knee.  VA outpatient 
treatment records from April 1991 to February 1999 revealed 
continued treatment for his left knee disability.  

In a December 2000 decision the Board found that new and 
material evidence had not been submitted in order to reopen 
the veteran's claim for entitlement to service connection for 
a left knee disability.  
  
The veteran filed his current claim to reopen his claim for 
entitlement to service connection for a left knee disability 
in June 2002.  In support of this claim the veteran 
resubmitted Dr. Sisler's April 1993 letter and Dr. Mayberry's 
April 1992 letter.  The veteran also submitted an August 2002 
VA outpatient treatment note.  This note revealed that the 
veteran provided a copy of his 1961 service medical record 
showing an injury to his left knee cap after a pressure valve 
burst loose and struck him in the knee.  The 1/2 inch 
laceration on the medial aspect of the knee was noted.  
Current VA treatment reports were also submitted.  A February 
2005 report noted an X-ray showed an old metallic pin in the 
soft tissue proximal to the tibia.  The veteran reported a 
history of injury in the service. 

A VA examination was performed in April 2005.  The veteran 
reported that he was injured in service and that his knee 
swelled, pain was intense, and his pain lasted all day.  He 
reported that he never had surgery on his knee.  After a full 
review of the veteran's claims file, the examiner found that 
it was less likely as not that the veteran's current metallic 
pin and internal derangement of the left knee was related to 
his injury while in service.   

The veteran, his spouse and a friend testified at a personal 
hearing in October 2005.  During the hearing the veteran 
described his in-service accident and testified that he had 
never had surgery on his left knee.  He reported that his 
wife was treated by Dr. Marberry, but not himself.  The 
veteran's spouse testified that the veteran was in a great 
deal of pain and that he had not had knee surgery while they 
were married.  The veteran's friend testified that she had 
known his since the time he and his first wife were married 
and since that time the veteran had not had surgery on his 
knee. 


Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2001).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  "Material" evidence means 
existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  See 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); 38 C.F.R. 
§ 3.156 (2005).

New evidence may be found to be material if it provides "a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Elkins v. West, 12 Vet. App. 209, 214 (1999), 
rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 2001).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board finds that new and material evidence has not been 
submitted since the last final denial of the claim by the 
Board in December 2000.  Dr. Sisler's April 1993 letter and 
Dr. Mayberry's April 1992 letters are duplicates of documents 
reviewed and considered in prior denials.  As such, these 
records are not new.  

Similarly, the veteran, his spouse's, and friend's testimony 
during the October 2005 hearing that he did not have surgery 
on his knee, while not specifically of record before, is not 
new or material.  The contentions raised during this hearing, 
to include the fact that the veteran never underwent knee 
surgery and that the shrapnel resulted from the injury in 
service, are cumulative of previous assertions made both 
orally and in writing, and considered in prior denials.  
Thus, to the extent the evidence could be deemed new, it is 
not material. 

The veteran's May 2005 VA examination, while new, is not 
material.  Specifically, the opinion is against the claim, 
thus it does not relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  

Finally, the current VA treatment records, while new in the 
sense that they were not previously of record, are not 
material.  These records note current complaints, as well as 
the veteran detailing his history of injury.  The veteran 
even provided his treatment provider a copy of the 1961 
service medical record noting the valve injury.  However, 
these records provide only cumulative information as to the 
history of injury and medical findings regarding the current 
status of his knee.  The records do not provide an opinion 
linking his current left knee condition to the injury in 
service.  Thus, this evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.

In summary, and notwithstanding the sincerity of the veteran 
in his contentions, the evidence submitted in conjunction 
with the veteran's request to reopen a claim for service 
connection for a left knee disability is not new and 
material, and the claim is not reopened.  Thus, the appeal is 
denied.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a left knee 
disability is not reopened, and the appeal is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


